DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/412,171, filed 25 August 2021, which is a continuation of U.S. Patent Application No. 16/459,940, now U.S. Patent No. 11,134,255, filed 2 July 2019, which is a continuation of U.S. Patent Application No. 14/666,600, now U.S. Patent No. 10,477,210, filed 24 March 2015, which is a “bypass” continuation of International Application No. PCT/EP2013/070484, filed 1 October 2013, which claims priority to Provisional Application No. 61/708,201, filed 1 October 2012.
Claim 21 is pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant is again reminded that for a continuing application, it is not necessary to file an Information Disclosure Statement consisting entirely of information already considered by the Office in a parent application.  M.P.E.P. § 609.02(II)(A)(2).  The substance of the (55 page!) IDS filed 25 August 2021 has not been considered because all its information was already considered on the merits during prosecution of the ‘940 application, directed to the same invention as the present application (see double patenting rejection infra).  Applicant is again further reminded that material information required for disclosure is limited to that “not cumulative to information already of record or being made of record in the application” (37 C.F.R. § 1.56(b)), and that “[i]f information is not material, there is no duty to disclose the information to the Office” (M.P.E.P. § 2001.05).  See M.P.E.P. § 2001.06(b) (materiality standard for duty of disclosure concerning copending applications).

Double Patenting
The obviousness-type double patenting rejection is based on a longstanding judicial interpretation of 35 U.S.C. § 101 so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on obviousness-type double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,134,255 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the present application is broader in scope but contains all the material of claim 1 of the ‘255 patent; the ‘255 patent contains another limitation of extracting weighting parameters not material to patentability.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,477,210 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention discloses streamlined and clarified material claimed in the ‘210 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487